Case: 22-10042      Document: 00516534079         Page: 1    Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                  No. 22-10042
                                Summary Calendar                             FILED
                                                                     November 4, 2022
                                                                        Lyle W. Cayce
   United States of America,                                                 Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Jason Paul White,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:21-CR-11-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Jason Paul White appeals his conviction and 360-month sentence for
   production of child pornography, a violation of 18 U.S.C. § 2251(a). Citing
   Bond v. United States, 572 U.S. 844 (2014), White argues that the factual basis
   was insufficient to support his guilty plea because § 2251(a) should be


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10042      Document: 00516534079          Page: 2   Date Filed: 11/04/2022




                                    No. 22-10042


   construed as requiring the Government to prove that the offense caused the
   materials to move in interstate commerce or, at least, that the materials
   moved in interstate commerce recently. White acknowledges that his
   argument is foreclosed, additionally contending, citing National Federation of
   Independent Business v. Sebelius, 567 U.S. 519 (2012), that Congress’s power
   under the Commerce Clause authorizes it only to regulate commercial
   activity and that the mere travel of an object through interstate commerce is
   not, by itself, a commercial act. The Government has filed an unopposed
   motion for summary affirmance, agreeing that White’s challenge to his
   factual basis is foreclosed.
          Summary affirmance is appropriate if “the position of one of the
   parties is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case.” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969). The parties are correct that White’s
   challenge to his factual basis is foreclosed. See United States v. Bailey, 924
   F.3d 1289, 1290 (5th Cir. 2019); United States v. Dickson, 632 F.3d 186, 192
   (5th Cir. 2011); United States v. Kallestad, 236 F.3d 225, 226-31 (5th Cir.
   2000). Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as unnecessary, and the judgment of the district
   court is AFFIRMED.




                                         2